Citation Nr: 1622555	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  12-19 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1980 to June 1983.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In March 2016, the Veteran testified at a video-conference hearing before the undersigned Veteran's Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his psychiatric disorders, to include PTSD, were caused by in-service incidents, including while he was stationed in Beirut, Lebanon.  The Veteran's service personnel records indicate that he was deployed to Lebanon from October 29, 1982 to February 16, 1983.  While the Veteran reported that he thought he deployed in late 1981, service treatment records show the Veteran was stationed at Camp Lejeune, N.C. as late as July 1, 1982 and he was aboard the U.S.S. Shreveport in October 1982 before reporting to his duty station in Beirut.

The Veteran has reported various stressors that could have resulted in PTSD included a personal assault by his sergeant; being assigned to the USS Shreveport when a helicopter transporting Marines to the shoreline of Lebanon was lost with 14 casualties; while stationed in Beirut, a vehicle attempting to transit a checkpoint was destroyed, resulting in the death of a number of Lebanese soldiers; being burned by a kerosene heater; and the partial amputation of his left index finger.

Based on the facts of this case, it is not unreasonable to require VA to submit multiple 60-day inquiries to the JSRRC sufficient to address the entire period of time identified by the Veteran.   VA's duty to assist is not bound by the JSRRC's 60-day requirement, and the fact that multiple record searches may burden JSRRC employees does not make those efforts futile.  In light of the stressors reported, a remand is required to contact the U.S. Army and Joint Services Records Research Center (JSRRC) to attempt to verify the Veteran's claimed in-service stressors.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate action in order to obtain copies of VA treatment records dated since January 2014.  

2.  Obtain the Veteran's complete official military personnel file.

3.  Provide the Veteran with notice explaining that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of a personal assault stressor and allow him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See 38 C.F.R. § 3.304(f)(5).

4.  Take appropriate steps to have the Joint Services Records Research Center (JSRRC) review the deck logs of the USS Shreveport and any other appropriate sources for the period of July 1, 1982 to October 29, 1982, in order to verify the Veteran's allegation that a helicopter transporting Marines to the shoreline of Lebanon was lost with 14 casualties. 

All efforts to obtain stressor verification from JSSRC must be documented in the claims file.

5.  Take appropriate steps to have the Joint Services Records Research Center (JSRRC) review the command history of the 10th Marine Division, 3rd Battalion and any other appropriate source for the period of October 29, 1982 to February 16, 1983, in order to verify the Veteran's allegation that a vehicle attempting to transit a checkpoint was destroyed, resulting in the death of a number of Lebanese soldiers.

All efforts to obtain stressor verification from JSSRC must be documented in the claims file.

6.  Thereafter, schedule the Veteran for a VA examination with an appropriate provider.

The electronic claims file should be made available to, and reviewed by the VA examiner.  The examiner is directed to provide an opinion on whether the Veteran meets the criteria for a diagnosis of PTSD.

The examiner is asked to provide the following opinions:

Whether it at least as likely as not (50 percent greater probability) that the Veteran manifests an acquired psychiatric disorder (to include PTSD) that was incurred in, or is otherwise related to his period of active duty service.  

The Veteran has reported various stressors that could have resulted in PTSD included a personal assault by his sergeant; being assigned to the USS Shreveport when a helicopter transporting Marines to the shoreline of Lebanon was lost with 14 casualties; while stationed in Beirut, a vehicle attempting to transit a checkpoint was destroyed, resulting in the death of a number of Lebanese soldiers; being burned by a kerosene heater; and the partial amputation of his left index finger. (The AOJ was asked to seek corroboration of the second and third reported stressors, the service treatment records reflect treatment for the partial amputation of his left index finger in October 1982 and the Board notes that the Veteran is competent to report that a kerosene heater exploded).  

Regarding the personal assault stressor, the examiner should, following examination and review of the evidence of record including any evidence of behavior changes, provide an opinion as to whether a personal assault occurred in service.

The examiner should also specifically provide an opinion as to whether the depressive disorder diagnosed on VA examination of August 2010 and the anxiety disorder diagnosed on VA examination of October 2012 (even if not found on examination) are related to his active duty service.

A complete rationale should be provided for all opinions.  

7.  Re-adjudicate the appeal and if the benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



